Name: Council Regulation (EEC) No 1513/87 of 26 May 1987 applying supplementary generalized tariff preferences in respect of certain industrial products originating in developing countries and sold at the Berlin 'Partners in Progress' fair
 Type: Regulation
 Subject Matter: trade policy;  trade;  tariff policy
 Date Published: nan

 2. 6 . 87 Official Journal of the European Communities No L 142/5 COUNCIL REGULATION (EEC) No 1513/87 of 26 May 1987 applying supplementary generalized tariff preferences in respect of certain industrial products originating in developing countries and sold at the Berlin 'Partners in Progress' fair the exchange of statistical data should be applied to the tariff quotas in question ; Whereas it is appropriate, however, to exclude from the scope of this Regulation certain products originating in particular beneficiary countries ; Whereas declarations of release into free circulation submitted with a view to the importation of the products in question should be accompanied by the certificate of origin and the contract concluded at the Berlin Fair, the latter certified by the competent German authorities ; Whereas the German authorities must ensure that certifi ­ cations of the contracts concluded at the Berlin Fair do not exceed the authorized supplementary quantities ; Whereas the method of administration adopted requires close and particularly rapid cooperation between Member States and the Commission, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the overseas imports fair 'Partners in Progress' is organized every year in Berlin with a view to improving the access to world markets of products originating in developing countries ; Whereas, in view of the specific features of the Berlin Fair and of the unique situation of Berlin, certain measures should be taken in the field of generalized preferences ; Whereas, in accordance with the offer made in the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened generalized preferences commencing in 1971 and most recently under Regulations (EEC) No 3924/86 (') and (EEC) No 3925/86 (2), and in particular in respect of finished and semi-finished industrial and textile products originating in developing countries ; Whereas, in the past, certain products covered by the system of quotas, ceilings or other tariff measures, being the subject of contracts for sale in the course of the Berlin Fair, have not been able to benefit from the preferences, the allocated tariff quotas or textile ceilings having been used up or the collection of customs duties having been re-established before the opening date of the fair ; whereas it is important to provide additional latitude to developing countries to enable them to benefit from the generalized tariff preference for products being the subject of contracts for sale at the fair ; whereas, however, this lati ­ tude should be limited to 4,5 % of the levels of the tariff measures applicable for each product or group of products under the abovementioned annual Regulations, and should take the form of tariff quotas administered by the Commission ; Whereas, without prejudice to the specific provisions of this Regulation, the application of the provisions of the annual Regulations regarding generalized tariff pref ­ erences and, in particular, in respect of the beneficiary countries, the concept of originating products and also Article 1 1 . From 30 September 1987 to 30 June 1988, supple ­ mentary Community tatiff quotas shall be opened subject to Article 4 for the importation of products :  mentioned in Annexes I to Regulation (EEC) No 3924/86, or  mentioned in Annexes I and II to Regulation (EEC) No 3925/86 provided these products originate in one of the countries or territories benefiting from the preferences referred to in the Annexes to those Regulations and have been exhi ­ bited by the exporting countries at the Berlin 'Partners in Progress' Fair and they have been the subject of sales contracts . 2 . The supplementary quotas referred to in paragraph 1 shall be 4,5 % of the quota, ceiling or fixed duty-free amounts fixed for each product or group of products in the Regulations (EEC) No 3924/86 and (EEC) No 3925/86. 3 . Within the framework of the supplementary quotas referred to in paragraph 1 , the Common Customs Tariff duties shall be totally suspended. Application of the tariff quotas shall be subject to submission of a certificate of origin, Form A, and the contract. (') OJ No L 373, 31 . 12 . 1986, p . 1 . (2 OJ No L 373 , 31 . 12 . 1986, p . 68 . No L 142/6 Official Journal of the European Communities 2. 6. 87 quota for such products under Regulation (EEC) No 3924/86 . Article 5 4. Within the limits of the supplementary quotas referred to in paragraph 1 , the Kingdom of Spain and the Portuguese Republic shall apply customs duties con ­ forming to the relevant provisions of the Act of Acces ­ sion, and the relevant Regulations. Article 2 1 . Declarations of the release into free circulation of the products in question accompanied by the certificate of origin and by the contract concluded at the Berlin Fair, the latter certified by the competent German authorities. 2. The German authorities shall ensure that the total amount covered by certified contracts does not exceed the limit fixed in Article 1 (2). Article 3 Those provisions of Regulations (EEC) No 3924/86 and (EEC) No 3925/86 relating to the application of genera ­ lized tariff preferences which concern beneficiary coun ­ tries, the concept of originating products and also the exchange of statistical data shall be applicable . Article 4 The following shall be excluded from benefiting from this Regulation : -' textile products falling within categories ex 1 , 1 a), ex 2, 2 a), ex 3 , 3 a), 4, 5 , 6, 7 and 8 appearing in Annex I to Regulation (EEC) No 3925/86 and originating in countries subject to Community tariff quotas allocated as indicated in that Annex,  industrial products appearing in Annex I of this Regu ­ lation and originating in the countries subject to a The German authorities shall forward to the Commission, immediately after the end of the Berlin Fair, a list of certified contracts indicating the nature and value of the goods in question and the names and addresses of the exporters and importers. The Commission shall send a copy of this list to the authorities of the other Member States. Article 6 1 . If an importer, giving notice of the imminent importation of the products in question into a Member State, applies for benefit of one of the quotas, that Member State, having notified the Commission, shall draw a quantity corresponding to its needs, in so far as the balance of the relative quota permits. 2. Drawings made under paragraph 1 shall be valid until the end of the quota period provided for in Article 1 . Article 7 1 . Each Member State shall ensure that importers of the products concerned have free access to the quota as far as the balance of the quota permits. 2 . Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1987. For the Council The President L. TINDEMANS 2. 6 . 87 Official Journal of the European Communities No L 142/7 ANNEX List of products excluded from benefit under this Regulation which are subject to a Community tariff quota under Regulation (EEC) No 3924/86 Order No CCT heading No ana NIMEXE code Description ( 1 ) (2) (3) 10.0240 29.22 A ex III (29.22-16) Isopropylamine and its salts 10.0440 38.08 ex A (38.08-11 ) Roisin, including 'brais resineux' obtained from fresh oleoresins 10.0490 39.07 B V ex d) (39.07-53) Bags, sachets and similar articles , of polyethylene 10.0500 ex 40.11 (*) (40.11-21 , 23, 52, 53) Rubber tyres, tyre cases , interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds :  New inner tubes and tyre cases of the kind used on bicycles, cycles with an auxiliary motor, motor-cycles or motor-scooters 10.0520 41.02 (41.02-21 , 28 , 31 , 32, 35, 37, 98) Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06 or 41.08 : ex C. Other, excluding leather not further prepared than tanned 10.0570 41.02 (42.02-21 , 23, 25, 31 , 35, 41 , 49, 51 , 59 , 60, 91 , 99) Travel goods (for example, trunks, suit-cases, hat-boxes, travelling-bags, rucksacks), shopping ­ bags, handbags, satchels, brief-cases, wallets, purses, toilet-cases , tool-cases, tobacco-pouches, sheats, cases, boxes (for example, for arms, musical instruments, binoculars, jewellery, bottles, collars, footwear, brushes) and similar containers, of leather or of composition leather, of vulcanized fibre, of artificial plastic sheeting, of paperboard or of textile fabric : B. Of other materials 10.0630 44.15Q (44.15-all numbers) Plywood, blockboard, laminboard, battenboard and similar laminated wood products (including veneered panels and sheets) ; inlaid wood and wood marquetry 10.0660 64.01 Of) (64.01 -all numbers) Footwear with outer soles and uppers of rubber or artificial plastic material 10.0670 64.02 on (64.02-21 , 29, 32, 34, 35, 38 , 40, 41 , 43, 45, 47, 49, 50, 52, 54, 56, 58 , 59) Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : A. Footwear with uppers of leather 10.0680 64.02 on (64.02-60, 61 , 69 , 99) Footwear with outer soles of leather or composition leather, footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : B. Other 10.0690 64.04 0 (64.04-all numbers) Footwear with outer soles of other materials (*) Preferences are not granted in respect of the products, marked with an asterisk, originating in Romania. (") Preferences are not granted in respect of the products, marked with an asterisk, originating in China . No L 142/8 Official Journal of the European Communities 2. 6. 87 Order No CCT heading No and NIMEXE code Description ( 1 ) (2) (3) 10.0700 66.01 (66.01 -all numbers) Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) 10.0710 69.08 (69.08-all numbers) Glazed setts , flags and paving, hearth and wall tiles 10.0890 73.32 (73.32-67, 69) Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets, cotters, cotter-pins and similar articles, of iron or steel ; washers (including spring washers) of iron or steel : B. Threated or tapped : ex II . Other :  Screws or wood 10.0950 82.09 (82.09-11 , 19, 50) Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor : A. Knives 10.0980 84.11 (84.11-03 , 09 , 21 , 29 , 35, 36, 37, 43, 45, 51 , 59 , 61 , 63 , 67, 69 , 71 , 73 , 75) Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines) ; fans, blowers and the like : A. Pumps and compressors : II . Other pumps and compressors : a) Pumps (hand or foot operated) for inflating pneumatic tyres and the like b) Other pumps and compressors 10.0990 84.41 (84.41-12, 13 , 14) Sewing machines : furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 1 7 klg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor II . Other sewing machines and other sewing machine heads 10.1055 85.15 A III ex b) (85.15-46, 47, 48, 51 ) Colour television receivers, with integral tube 10.1060 85.15 (85.15-12, 13 , 14, 15 , 19, 21 , 23, 25, 31 , 33 , 35, 44, 45, 52, 53 , 55, 57 , 58 , 59 , 82, 84, 86, 87 , 89 , 91 , 99) Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus (including receivers, incor ­ porating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus (including receivers or reproducers) and television cameras : III . Receivers whether or not combined with a sound recorder or reproducer : ex h) Other, excluded colour television receivers with integral tube C. Parts : II . Other : c) Other 2. 6 . 87 Official Journal of the European Communities No L 142/9 Order No CCT heading No and NIMEXE code Description 0 ) (2) (3) 10.1110 85.21 (85.21-47, 51 , 53 , 54, 57, 59, 60, 61 , 63, 69, 71 , 73 , 75, 79, 81 , 91 , 99) Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes, cathode-ray tubes, television camera tubes and mercury, arc rectifying valves and tubes) ; photocells ; mounted piezo-electric crystals ; diodes, transitors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : D. Diodes, transistors and similar semi-conductor devices : light-emitting diodes : electronic micro-circuits E. Parts 10.1120 87.02 A I b) 1 aa) and bb) (87.02-21 , 23) Motor vehicles, new, of a cylinder capacity not exceeding 3 000 cm3